Citation Nr: 0417591	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left-sided hemiplegia due to VA medical treatment rendered in 
January 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty form March 1957 to March 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied entitlement to compensation for left-
sided hemiplegia pursuant to 38 U.S.C.A. § 1151 (West 2002).  
A notice of disagreement was received in April 2001. 

The Board notes that in addition to the left-sided hemiplegia 
(stroke), the veteran had a fracture of the left femur after 
the left total hip replacement in January 1999.  Compensation 
under 38 U.S.C.A. § 1151 for residual of a fracture of the 
left femur due to VA medical treatment rendered in January 
1999 has been established within a May 2001 rating action.  A 
statement of the case was issued in November 2001.  The 
veteran did not appeal this decision to the Board.  
Consequently, this issue is not before the Board at this 
time.    

A statement of the case regarding this issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 for left-sided 
hemiplegia due to VA medical treatment rendered in January 
1999 was issued by the RO in May 2002.  It appears that the 
RO found a June 2002 statement to be a valid substantive 
appeal to the May 2002 statement of the case.

At a December 2003 videoconference hearing before the 
undersigned, the veteran related that during service he had 
had the same symptoms that led to his 1999 hip replacement 
surgery.  His statements in this regard may be considered a 
claim for service connection, and are referred to the RO for 
appropriate action, if needed.  Based on the prior statements 
of the veteran, and the actions of the RO in response to the 
veteran statements, the sole issue before the Board at this 
time is entitlement to compensation under 38 U.S.C.A. § 1151 
for left-sided hemiplegia due to VA medical treatment 
rendered in January 1999.


FINDINGS OF FACT

1.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for left-sided hemiplegia due to VA medical 
treatment rendered in January 1999 was filled in September 
1999.

2.  Any left-sided hemiplegia disability the veteran had 
following hospitalization and treatment at a VA Medical 
Center regarding his left total hip replacement in January 
1999 did not result from carelessness, negligence, lack of 
proper skill, error in judgment, or some other incident or 
fault on the part of the VA, nor as the result of an event 
that was not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
left-sided hemiplegia as the result of VA surgery and medical 
treatment in January 1999, have not been met.  38 U.S.C.A. § 
1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran claims left side hemiparesis (paralysis) due to a 
left hip operation.  In January 1999, he was admitted to a VA 
Medical Center (VAMC) for an elective left total hip 
replacement for avascular necrosis and arthritis of the left 
hip.  His prior history included coronary artery disease, 
hypertension, alcoholism, and smoking.  He denied recent 
chest pain.  After a pre-operation work-up he was clinically 
cleared for surgery.  It was reported that informed consent 
was obtained.  He had an eventful postoperative course with a 
number of complications.  This postoperative medical history 
was been recounted in exhaustive detail by a number of 
reviewing VA medical doctors, and is summarized below:

Following the left total hip replacement, he developed 
hypoxia and pulmonary edema.  He was intubated for pulmonary 
edema and respiratory failure.  His hypoxia resolved with 
significant improvement of his pulmonary edema.  He also 
received proper care for his anemia, hypertensive heart 
disease, and congestive heart failure.  Several days later he 
then had a right middle cerebral artery ischemic cerebral 
vascular accident, which resulted in left hemiplegia.  He 
received proper care for his hemiplegia.  Two weeks later he 
had complaints of left hip pain and x-ray revealed a 
dislocated left hip prosthesis.  After informed consent was 
obtained, he underwent a closed reduction.  

In early February 1999 he had a left hip fracture and 
dislocation for which he underwent a open reduction and 
internal fixation with plating, revision of the left total 
hip replacement.  

In June 2000, a VA medical doctor reviewed the voluminous 
medical reports and medical and social history prior to the 
VA surgery and stated that there was no evidence of 
negligence or medical error.  He added that post-surgical 
complications were the unintended consequences of surgical 
and medical treatment with informed consent.  

On an August 2000 VA examination, the examiner reported that 
he had reviewed the evidence in the claim folder.  The 
examiner conducted a comprehensive mental status and physical 
examination, as well as review of the medical evidence.  The 
diagnosis was status post left total hip replacement in 
January 1999; status post right middle cerebral artery 
infarction most likely embolic with significant residual 
deficit; status post open reduction internal fixation of the 
left femoral shaft fracture with plating and revision of the 
left total hip replacement; coronary artery disease; history 
of congestive heart failure, hypercholesterolemia: and 
history of alcohol abuse.  The examiner concluded that the 
veteran's right hemispheric stroke was not directly related 
to, or the result of, the total hip replacement in January 
1999.  The doctor said his conclusion was indicated by the 
several days hiatus between the surgery and the stroke.  This 
could have been an artery-to-artery embolus with a 
dislodgment of an atheroma in the right internal carotid 
artery, which traveled upstream to occlude most of the middle 
cerebral artery, or there could have been an embolus from the 
heart, secondary to the veteran's coronary artery disease.  

Based on examination of the sequence of events, the examiner 
concluded that the veteran recovered from the first total hip 
replacement in January 1999 fairly well, except for 
hypoxemia, and then several days after the surgery was 
intubated because of problems with respiratory function.  The 
doctor said that a thrombus could have dislodged during the 
intubation procedure. 

In December 2000, the veteran's case was again referred to 
the VA doctor who reviewed the veteran's records and 
proffered his opinion in June 2000.  He was asked to consider 
a contention that benefits for residuals of a stroke should 
be granted because the VA doctor knew the veteran was an 
alcoholic, yet proceeded with the January 1999 surgery and 
that alcohol withdrawal could have caused hypoxia and 
resulted in the hemiparesis.  In January 2001, the VA doctor 
stated that she found no evidence that the veteran was 
negligent in rendering care to the veteran.

In February 2001, the veteran submitted a statement from his 
physical therapist, who stated that the apparent 
complications of the veteran's left total hip replacement 
were a fractured left femur with an open reduction and 
internal fixation and left side hemiparesis.  

The veteran was examined by another VA doctor in March 2001.  
The doctor noted the veteran's history of a left total hip 
replacement and surgery and subsequent stroke.  The examiner 
commented that the left hemiplegia residuals of a right-sided 
stroke were in no way directly associated with the veteran's 
surgery or post-surgical care, as demonstrated by the 
chronology of events, with the cerebral vascular accident 
occurring almost a week post operatively.  

In June 2002, the veteran submitted copies of articles 
concerning acute alcohol withdrawal.

In the veteran's testimony at the December 2003 hearing, he 
related that he would not have undergone the total hip 
replacement surgery if he had known he would have had his 
current paralysis, and related the difficulties caused by his 
current paralysis.  

 Analysis

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke incurred during a January 1999 VA 
hospital when he underwent a total hip replacement.  He 
asserts that the surgery and follow up treatment provided by 
the VA in 1991 led to this condition.  In particular, he 
seems to claim that the VA doctors should have made 
consideration for possible alcohol withdrawal and that the 
effects of alcohol withdrawal may have contributed to his 
cerebral vascular accident.

The veteran filed this claim in September 1999.  Effective 
October 1, 1997, the United States Congress amended 38 
U.S.C.A. § 1151.  See § 422(a) of PL 104-204.   The purpose 
of the amendment was, in effect, to overrule the United 
States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event. 

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In this case, the veteran has asserted that his surgery 
caused his left-sided hemiplegia.  The VA doctors, who 
reviewed the extensive medical record, have provided only 
negative evidence against this claim.  The last doctor who 
reviewed the veteran's medical records concluded in March 
2002 that the left hemiplegia residuals of a right-sided 
stroke were in no way directly associated with the veteran's 
surgery or post-surgical care, as demonstrated by the 
chronology of events, with the cerebral vascular accident 
occurring almost a week post operatively.  Other VA doctors 
have concluded that the stroke was an unintended consequence 
of the January 1999 left hip surgery.  In any event, neither 
opinion supports this claim, which would (under 38 U.S.C.A. § 
1151) require fault on the part of the VA in providing 
treatment or by an event which was not reasonably 
foreseeable.  

Regardless of the causal relationship between the veteran's 
January 1999 and his left hip surgery and follow-up 
treatment, all doctors have reported that there was no 
evidence of fault on the part of the VA.  Moreover, the 
evidence does not suggest that the stroke following the 
medical treatment by the VA in January 1999 was an 
unforeseeable event.  An "unintended consequence" is not a 
"reasonably unforeseeable" event and there is absolutely no 
evidence to support a finding that the veteran's condition 
following this treatment was not reasonably unforeseeable. 
Simply stated, the Board now has multiple medical opinions 
that only provide negative evidence against this claim.   

The comments made by the veteran's physical therapist do not 
provide a nexus opinion between the veteran's surgery and 
subsequent stroke or residuals, nor do they tend to indicate 
any fault on the part of the VA.  Thus, this medical opinion 
does not provide evidence against, or in favor, of the claim 
before the Board at this time.  This issue has been addressed 
by the RO in a separate rating action and is not before the 
Board at this time.     

With regard to medical articles submitted by the veteran 
concerning the symptoms of alcohol withdrawal, the VA 
treatment records noted that the veteran was susceptible to 
ETOH withdrawal due to his history of alcohol abuse and he 
was monitored for symptoms.  There is no indication within 
the medical evidence of record that this was not considered 
during the procedure.  Further, in order to address this 
issue, the RO undertook the step of returning this case to an 
evaluator in order to address this very issue.  The addendum 
only provides additional medical evidence against this claim.      

Although the veteran has testified as to the difficulties he 
associates with VA treatment, and the Board has reviewed this 
testimony, the undersigned must find that his own opinion as 
to whether VA treatment was the proper treatment for his 
presenting condition or whether or not VA was at fault is not 
competent medical evidence.  The U.S. Court of Appeals for 
Veterans Claims (Court) has made clear that a layperson is 
not competent to provide evidence in matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

The Board must, unfortunately, find that the medical opinions 
that find no indication of negligence on behalf of the VA 
must be given great probative weight.  They have had the 
opportunity to review the medical evidence of record and the 
veteran's contentions.  As these doctors have found that the 
veteran's stroke was, at best, an unintentional consequence 
of surgical and medical treatment and that there is no 
evidence of negligence or medical error, or an event not 
reasonably foreseeable, the preponderance of the evidence is 
against the claim of entitlement to compensation for left 
hemiparesis pursuant to 38 U.S.C.A. § 1151 based on VA 
surgery and follow up treatment in January 1999.

Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the VA's duty to notify, in a July 2002 
letter and the May 2002 statement of the case, the RO 
informed the veteran of the types of evidence needed to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the RO has informed the veteran what evidence 
and information the VA would obtain.  Therefore, the Board 
finds that the VA's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the content of the July 2002 letter and the 
May 2002 statement of the case, the Board notes that in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the duty to assist letters, the RO informed the veteran 
that the VA must make reasonable efforts to help him get 
evidence necessary to support his claim.  He was told that 
the VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing sufficient information to the VA to 
identify the custodian of any records.  He was notified that 
it was still his responsibility to make sure that the VA 
received these records.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  Within the letter, 
the RO asked the veteran to provide "any evidence" he had 
that supported his claim, meeting the fourth element of 
Pelegrini.  In any event, a recent opinion by the General 
Counsel's Office, it was determined that the Pelegrini 
Court's discussion of the "fourth element" was obiter 
dictum and was not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  

The Board further acknowledges that the May 2003 letter was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  As noted in Pelegrini, the plain language 
of 38 U.S.C.A. § 5103(a) requires that this notice be 
provided relatively soon after the VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a claimant should be 
given notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the veteran's claim has been 
reevaluated on more than one occasion without taint or 
"adverse impact" due to earlier adjudications.  As there 
could be no useful purpose for providing another section 
5103(a) notice under the circumstances of this case (that is, 
at a time so far removed from the application for benefits) 
the Board concludes that any defect in the section 5103(a) 
notice in this instance is harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
requested all medical information identified by the veteran.  
Medical examinations with opinions on the issue of VA fault 
have been obtained.  There is no basis for speculating that 
additional unobtained evidence exists that would be relevant 
to the claim being decided herein.  The Board finds that the 
evidence, discussed infra, warrants the conclusion that a 
remand for additional examination is not necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).  The Board must note the extensive 
work the RO undertook in this case, including the obtaining 
of multiple medical opinions.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board must note that it has remanded this case 
to develop these claims.  The Board finds that the duty to 
assist the veteran has been met in this case. VA medical 
examinations have been undertaken and the RO has obtained all 
pertinent medical records that, based on the veteran's 
statements, can be obtained.  Neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain that could be obtained.  Review of this 
case indicates no pertinent medical evidence that would 
support the veteran's claims is available.  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for left-sided 
hemiplegia due to VA medical treatment rendered in January 
1999 is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



